Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/463,949 filed on 08/31/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings

The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 08/31/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 6-16 are allowed.
Prior arts:
US 2006/0074994 to Smits
[0050] When becoming operational in the runtime environment, or when receiving specific requests from the clients 502A-D, the application servers 212A-D may need to access the database 220 using corresponding database interfaces 218A-D. Specifically, the VM's 214A-D may need to load classes (using correspond class loaders) from the database 220 for use by the applications 216A-D during execution. Typically, the VM's 214A-D will utilize user-defined class loaders for the classes stored in the database 220. Because classes are stored in a centralized location, the VM's 214A-D can make use of the same executable code provided by these classes. However, although the VM's 214A-D may have access to a common class that is stored in the database 220, they may not load this class for use at the same time. For example, the VM 214A may load a class "A" at a first point in time when it is needed for execution, while the VM 214B may load the class "A" at a second, subsequent point in time. Because various different class versions may have been previously deployed and stored within the database 220, the VM's 214A and 214B may load distinct versions of class "A".

[0051] In one implementation, class versions that are stored within the database 220 each have an associated attribute indicating when that particular class version was uploaded and stored within the database 220. Over time, various different versions of a class may be stored in the database 220. When one of the VM's 214A-D needs to load a class, it will identify the time at which the user content, or session, for the corresponding application 216A-D was started. The VM 214A, 214B, 214C, or 214D then identifies all class versions in the database 220 that are older than user session (i.e., that were uploaded to the database 220 before the user session was started). The VM 214A, 214B, 214C, or 214D then loads the most recent of these identified class versions. During execution, the VM will continue to use the same version of the class that was previously loaded. Since the VM's 214A-D may start user sessions for the applications 216A-D, the VM's 214A-D may load different class versions. In addition, updated class versions can be dynamically deployed into the database 220 without disturbing other running user sessions. Developers can also initiate applications that load and use unofficial versions of classes without interfering with other applications.

US 2006/0161896 to Hicks
[0052] The class loader 174 is responsible for searching for a particular class in the classes 160 and making that class available to the virtual machine 158 if found. Once loaded, each class object retains a reference to the class loader 174 with which it was loaded. In an embodiment, class loading is based on a parent-first class loading delegation model, wherein a class loader 174 first delegates the class loading responsibility to its immediate parent class loader 174. If neither that parent class loader 174 nor any of its ancestors, in turn, are able to locate the class, then the initial class loader 174 is used for the loading operation. Inheritance in the class loader 174 chain is under control of the programmer, who may specify an explicit parent relationship when creating a new class loader 174. In another embodiment, a parent-last or any other appropriate class loading model may be used. Each time a class loader 174 is created, it is associated with one or more locations (such as file tree structures and archives) that it will be searching for classes. Thus, multiple class loaders 174 may exist, and each may have its own class path, or in another embodiment only one class path may be used for all of the class loaders 174.

US 2011/0138363 to Schmelter
[0120] In some implementations, a user is not able to specify a class loader for a method selected for method parameter tracing. For example, the MPT module 324 may not differentiate between the differently implemented methods when specifying a method to trace. In some implementations, when the VM (e.g., back-end VM 218) reports the value of a selected method parameter, the VM (e.g., back-end VM 218) can differentiate between the differently implemented methods. For example, the VM (e.g., back-end VM 218) can tag each different class loader object with a different integer value (e.g., a class loader index value). When reporting the value of a selected method parameter, the VM (e.g., back-end VM 218) can include the integer value of the class loader (e.g., the class loader index value) to differentiate between the differently implemented methods For each class loader known by the VM (e.g., back-end VM 218), a mapping between a numeric value and the class loader definition (e.g., the fully qualified name of the class loader's class) can be reported to the front-end profiler 212a. When the VM (e.g., back-end VM 218) reports a method entry event, the called method is reported. A method definition can be associated with mapping information (e.g., a numeric value corresponds to a method definition). The method definition can include the method name and the numeric value of the class loader responsible for loading the method. The VM (e.g., back-end VM 218) can report the numeric value of the method definition along with the method entry event.

[0135] In some implementations, the profiler executing the parameter trace can directly trace specific reference types. For example, a VM (e.g., back-end VM 218) can report the string content of string-like reference types (e.g., java.lang.String, java.lang.StringBuilder and java.lang.StringBuffer). For example, for a reference type of java.lang.Class, the MPT can use the class name or the class name together with information about the corresponding class loader (e.g., the name of the class loader's class).

The prior art of record (Posner in view of Taylor, Kilian, Seigers, Smits, Hicks, and Schmelter) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 6 "... instructions for loading the second instruction package referenced or used in the first set of task processing instructions using a second package code loader; and instructions for causing execution instructions that have been loaded by the first package code loader and the package second code loader, wherein, during the execution, the instructions loaded by the first package code loader are sandboxed from the instructions loaded by the second package code loader.” and similarly recited in such manners in other independent claim 12.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0161399 to Posner et al. (hereafter “Posner”) in further view of US 2004/0019897 to Taylor et al. (hereafter “Taylor”) and US 2006/0282509 to Kilian et al. (hereafter “Kilian”)

As per claim 1, Posner discloses a robotic process automation system (paragraph 0046) comprising: 
data storage for storing a set of task processing instructions (FIGs. 1-2; paragraphs 0030, and 0032-0034: “Modules 30 provide a number of information storage and retrieval functions and services to users accessing the information storage and retrieval platform 12. A user accesses information storage and retrieval platform 12 through network 14.”[Wingdings font/0xE0]blocks 24, 26 and 30 including a set of functions and services) operable to interact at a user level with one or more designated user level application programs (FIGs. 1-2; paragraphs 0030 and 0032-0034: blocks 16, 18 and 25: user level application programs); and 
a processor, of a user computing device, configured to execute instructions to process at least one work item (FIGs. 1-2; paragraphs 0030 and 0032-0034), by: 
accessing the set of task processing instructions that are to be carried out (FIGs. 1-2; paragraphs 0030 and 0032-0034).
Posner does not explicitly disclose loading, at the user computing device using a first class loader, the set of task processing instructions to be carried out by the user computing device, the set of task processing instructions identifying an instruction package referenced by or used by the set of task processing instructions, the instruction package including one or more package processing instructions; loading the instruction package referenced by or used in the first set of task processing instructions with a second class loader; and causing execution, at the user computing device, instructions that have been loaded by the first class loader or the second class loader.
Taylor further discloses loading, at the user computing device using a first class loader, the set of task processing instructions to be carried out by the user computing device (FIG. 4; paragraph 0045: “Otherwise, if (at block 102) the classes cannot be loaded locally, then control proceeds to block 106 where the client 2 issues a request for the URL specified in the codebase for the remote object received from the server 4, such as a Hypertext Transfer Protocol (HTTP) request, in a manner known in the art. Upon receiving (at block 108) a JAR file for the codebase from the server 4” [Wingdings font/0xE0] Jar file containing a set of instructions/classes to be executed/called), the set of task processing instructions identifying an instruction package referenced by or used by the set of task processing instructions (FIGs. 3-4; paragraphs 0045: “Otherwise, if the received JAR file contains an index 82, then the client 2 searches (at block 114) the metadata for the indexed JAR files 84a . . . 84n in the JAR index 82 to determine the JAR file including the needed classfiles. The client 2 then requests (at block 116) the determined indexed JAR file 84a . . . 84n from the server 4. In searching the meta data (at block 114) and requesting the indexed JAR file 84a . . . 84n including the needed class files, the client 2 may request from the codebase the JAR file including the needed class files, which may be indicated in the meta data included with the indexed JAR files 84a . . . 84n indicated in the JAR index 82.”), the instruction package including one or more package processing instructions (FIGs. 3-4; paragraph 0045);
the instruction package referenced by or used in the first set of task processing instructions (FIGs. 3-4; paragraphs 0045);
causing execution, at the user computing device, instructions that have been loaded by the first class loader or the second class loader (paragraphs 0009, 0013, 0027 and 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Taylor into Posner’s teaching because it would provide for the purpose of at least one section includes programs that are intended only to be executed in a remote address space of the remote process and at least one other section includes programs that are intended to be downloaded from the remote process and execute in a client address space that is different than the remote address space. The programs are loaded from the section including the determined program to execute in the client address space to process the component (Taylor, paragraph 0009).
Posner in view of Taylor discloses the instruction package referenced by or used in the first set of task processing instructions (Taylor: FIGs. 3-4; paragraphs 0045), however, Posner in view of Taylor does not explicitly disclose loading the instruction package referenced by or used in the first set of task processing instructions with a second class loader.
Kilian further discloses loading the instruction package referenced by or used in the first set of task processing instructions with a second class loader (paragraphs 0087-0089: “For example, if a shared class loader can load a number of Java Archive (JAR) files, then another shared class loader would be identical if it has the same properties as the first class loader including the ability to load the same JAR files in the same order.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kilian into Posner’s teaching and Taylor’s teaching because it would provide for the purpose of the plurality of worker nodes share code and data that is stored in a shared memory (Kilian, paragraph 0014).

As per claim 2, Posner does not explicitly disclose wherein the processer is configured to perform the act of: loading, with a platform class loader, shared instruction modules.
Kilian further discloses wherein the processer is configured to perform the act of: loading, with a platform class loader, shared instruction modules (paragraphs 0087-0089).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kilian into Posner’s teaching and Taylor’s teaching because it would provide for the purpose of the plurality of worker nodes share code and data that is stored in a shared memory (Kilian, paragraph 0014).

As per claim 3, Posner does not explicitly disclose wherein the platform class loader spawns the first class loader and the second class loader.
Kilian further discloses wherein the platform class loader spawns the first class loader and the second class loader (paragraphs 0087-0089: “As mentioned above, in an embodiment, shared class loaders 834 are created by a factory. In one embodiment, the factory first checks for the existence of a requested class loader before creating the class loader. If the requested class loader already exists, then the factory returns a reference to the preexisting class loader rather than an instance of the shared class loader.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kilian into Posner’s teaching and Taylor’s teaching because it would provide for the purpose of the plurality of worker nodes share code and data that is stored in a shared memory (Kilian, paragraph 0014).

As per claim 5, Posner does not explicitly disclose wherein the first class loader and the second class loader are JAVA class loaders.
Kilian further discloses wherein the first class loader and the second class loader are JAVA class loaders (paragraph 0089)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kilian into Posner’s teaching and Taylor’s teaching because it would provide for the purpose of the plurality of worker nodes share code and data that is stored in a shared memory (Kilian, paragraph 0014).


Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Posner in view of Taylor and Kilian, as applied to claim 3, and further in view of US 2004/0034448 to Siegers.

As per claim 4, Posner does not explicitly disclose wherein the first class loader is a bot class loader, and wherein the second class loader is a command class loader. 
Taylor further discloses wherein the second class loader is a command class loader (FIG. 4; paragraph 0045).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Taylor into Posner’s teaching because it would provide for the purpose of at least one section includes programs that are intended only to be executed in a remote address space of the remote process and at least one other section includes programs that are intended to be downloaded from the remote process and execute in a client address space that is different than the remote address space. The programs are loaded from the section including the determined program to execute in the client address space to process the component (Taylor, paragraph 0009).
Siegers further discloses wherein the first class loader is a bot class loader (paragraph 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Siegers into Posner’s teaching, Taylor’s teaching and Kilian’s teaching because it would provide for the purpose of certain classes may be initially loaded onto the handheld device 102. These initial classes may include classes for the login application, encryption and general communication functions. Also, all classes needed could be downloaded at one time (Sieger, paragraph 0042).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C DAO/            Primary Examiner, Art Unit 2193